         Case 1:20-cv-03366-MKV Document 25 Filed 09/09/20 Page 1 of 2


                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT
                                                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                           DOC #:
 WATCH TOWER BIBLE AND TRACT SOCIETY OF                                    DATE FILED: 9/9/2020
 PENNSYLVANIA,

                            Plaintiff,
                                                                           20-cv-3366 (MKV)
                              -against-
                                                                                ORDER
 THE TRUTH AND TRANSPARENCY FOUNDATION, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ joint motion for entry of judgment in this case [ECF

#24, 24-1 (“Proposed Judgment”)]. IT IS HEREBY ORDERED that, on Thursday, September

17, 2020 at 12:00 PM, the parties shall appear for a conference to discuss their Proposed

Judgment. Specifically, the parties propose that “[t]his Court shall retain continuing jurisdiction

over the parties and over the subject matter of this action for the purposes of interpreting and

enforcing the terms of th[e] Final Order and Judgment on Consent.” Proposed Judgment at 2.

However, as the Court states in its Individual Rules of Practice in Civil Cases, the Court typically

will not retain jurisdiction to enforce settlement agreements.

       The parties have not cited any reason for the Court to conclude that this case may only be

dismissed, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, by order of the

court “and upon such terms and conditions as the court deems proper.” Fed. R. Civ. P. 41(a)(2);

Hester Indus., Inc. v. Tyson Foods, Inc., 160 F.3d 911, 916 (2d Cir. 1998) (explaining that Rule

41(a)(2) does not apply to circumstances where the plaintiff can secure consent to a stipulated

dismissal). The parties are free to settle this case, pursuant to Rule 41(a)(1)(A)(ii), on any terms

they wish, and they will be bound by the terms and conditions of their stipulation of voluntary

dismissal. 9 Wright & Miller, Federal Practice & Procedure § 2363 (3d ed. 2008). Such a
         Case 1:20-cv-03366-MKV Document 25 Filed 09/09/20 Page 2 of 2




voluntary dismissal by stipulation does not require judicial approval. Torres v. Walker, 356 F.3d

238, 243 (2d Cir. 2004). However, if the Court enters the parties’ Proposed Judgment and retains

jurisdiction to enforce the terms of their agreement to dispose of this case, that disposition will

carry the Court’s “judicial imprimatur.” Id.

       Due to the ongoing COVID-19 pandemic, the conference to discuss the parties’ Proposed

Judgment will be held by telephone. The conference can be accessed by calling the Court’s

teleconference line at 888-278-0296 at the scheduled time. When prompted, enter Access Code

5195844. The Court will join once all of the parties are on the line.

SO ORDERED.
                                                      _________________________________
Date: September 9, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
